

116 S2827 ES: African American Burial Grounds Study Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2827IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Secretary of the Interior to conduct a study of African American burial grounds, and for other purposes.1.Short titleThis Act may be cited as the African American Burial Grounds Study Act. 2.DefinitionsIn this Act:(1)Burial groundThe term burial ground means any natural or prepared physical location, whether originally below, on, or above the surface of the earth, into which human remains are deposited as a part of the death rite or ceremony of a culture.(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.African American burial grounds study(a)In generalThe Secretary shall conduct a study of ways to identify, interpret, preserve, and record unmarked, previously abandoned, underserved, or other burial grounds relating to the historic African American experience.(b)RequirementsIn conducting the study under subsection (a), the Secretary shall consider—(1)ways to engage with descendant, local, and other communities historically associated with identified burial grounds by geography, genealogy, or culture;(2)appropriate processes to identify locations of unmarked and unrecorded African American burial grounds with appropriate consideration for the privacy and safety of the burial grounds;(3)alternatives for providing in a public database, as appropriate, the locations of, and information on, recorded and unrecorded African American burial grounds;(4)alternatives for commemorating and interpreting African American burial grounds; and(5)best practices for preserving burial ground landscapes and caring for artifacts.(c)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing—(1)the findings of the study; and(2)any recommendations of the Secretary.Passed the Senate December 20, 2020.Secretary